Case 8:19-cv-01856-VMC-AEP Document 23 Filed 12/08/19 Page 1 of 4 PageID 100



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


PATRICIA KENNEDY,                        :
                                         :
                                         :
            Plaintiff,                   :
                                         :              Case No: 8:19-cv-1856-VMC-AEP
v.                                       :
                                         :
DTDT II, INC.,                           :
                                         :
                                         :
            Defendant,                   :
_______________________________________/ :
                                         :



                      PLAINTIFF’S MOTION TO REINSTATE CASE
                     AND INCORPORATED MEMORANDUM OF LAW

                Plaintiff, Patricia Kennedy, by and through her undersigned counsel, and pursuant

to this Court’s order of October 28, 2019 [D.E. 22], advises the Court that the Parties have been

unable to arrive at a settlement agreement and, therefore, requests the case be reinstated. More

specifically:

                1. This is an action brought pursuant to the Title III of the Americans With

Disabilities Act, 42 U.S.C. Sections 12181, et seq. (“ADA”), in which the Plaintiff is asking that

the Defendant be compelled to remove barriers to assess that exist at a restaurant the Defendant

owns and operates.

                2. In late October of this year, the Parties entered into a consent decree, requested

the Court approve and retain jurisdiction to enforce the same, and to determine the amount of




                                                  1
Case 8:19-cv-01856-VMC-AEP Document 23 Filed 12/08/19 Page 2 of 4 PageID 101



attorney’s fees, costs, and litigation expenses to which the Plaintiff would be entitled. As is

currently material, the stipulation for entry of that consent decree said:

                 In the event the Court declines to approve and enter the attached
                 Consent Decree or reserve jurisdiction to enforce the terms and
                 conditions thereof, or to determine the amount of attorney’s fees,
                 costs, and litigation expenses to which the Plaintiff is entitled,
                 this Settlement Agreement shall be null and void.
[D.E. 21](italics added).

                3. By order of October 28, 2019, this Court entered an order declining to reserve

jurisdiction. That order read in its entirety:

              The parties have filed a stipulation for approval of consent decree and
              dismissal of case with prejudice. (Doc. # [21]). In the stipulation, the
              parties state that "the effectiveness of this stipulation for dismissal is
              contingent upon the Court's approval of the attached Consent Decree
              and retaining jurisdiction to enforce the terms and conditions of that
              Consent Decree and to determine the amount of attorney's fees, costs,
              and litigation expenses to which the Plaintiff is entitled." (Id.).
              Furthermore, "in the event the Court declines to approve and enter the
              attached Consent Decree or reserve jurisdiction to enforce the terms
              and conditions thereof, or to determine the amount of attorney's fees,
              costs, and litigation expenses to which the Plaintiff is entitled, this
              Settlement Agreement shall be null and void." (Id.). Upon review, the
              Court declines to retain jurisdiction to enforce the terms of the
              consent decree. It is this Court's practice not to retain jurisdiction to
              ensure performance of a settlement agreement because a failure to
              perform should be addressed in a separate breach of contract action.
              Thus, the settlement agreement between the parties is null and void.
              However, the Court notes that the case was dismissed without
              prejudice on October 10 subject to the right of the parties, within 60
              days of that date, to submit a stipulated form of final order or
              judgment, or request an extension of time. (Doc. # 20). Thus, the
              parties have until December 9, 2019, to continue their negotiations
              and reach a resolution that is not contingent upon this Court's
              retention of jurisdiction to enforce the terms of a settlement
              agreement or consent decree. If the parties are unable to reach such
              an agreement, the case can be reopened upon the parties' motion and
              litigated on the merits.
[D.E. 22](italics added).


                                                  2
Case 8:19-cv-01856-VMC-AEP Document 23 Filed 12/08/19 Page 3 of 4 PageID 102



               4. With that, the consent decree was, by its own terms, and as this Court

concluded, “null and void.”

               5. Subsequently, the Parties sought to resolve their differences. No agreement was

reached. The consent decree represented a compromise. Without divulging the details, the

Parties differ concerning the need to undertake certain remedial efforts and the amount of

attorney’s fees, costs, and litigation expenses. The Court’s deadline aside, the Plaintiff submits

that the discussions have reached an impasse and that further delay will do nothing but increase

the expenses for all concerned. Thus, this motion.

               6. As of the date of the filing of this motion, the Parties have exchanged expert

reports. Given the amount of discussion that has taken place, the Plaintiff submits that mediation

is unlikely to accomplish anything, requests the Court dispense with the same, and set this case

for trial.

               WHEREFORE, the Plaintiff requests this Court:

               A. Reinstate this case.

               B. Dispense with mediation.

               C. Set this case for trial.

               I HEREBY CERTIFY that prior to the filing of this motion, I conferred with

counsel for the Defendant concerning the relief sought and was advised that the Defendant

objects to the relief being sought in this motion.



                                   [INTENTIONALLY BLANK]




                                                     3
Case 8:19-cv-01856-VMC-AEP Document 23 Filed 12/08/19 Page 4 of 4 PageID 103




                              CERTIFICATE OF SERVICE


              I HEREBY CERTIFY that the foregoing document is being served this 8th day

of December, on all counsel of record via the Court’s CM/ECF system.




                                        /s/ Philip Michael Cullen, III,
                                        PHILIP MICHAEL CULLEN, III
                                        Attorney-at-Law – Chartered
                                        Fla. Bar No: 167853
                                        621 South Federal Highway, Suite Four
                                        Fort Lauderdale, Florida 33301
                                        Telephone: (954) 462-0600
                                        Facsimile: (954) 462-1717
                                        CULLENIII@aol.com




                                             4
